Citation Nr: 0019183	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-31 627	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether a claim of service connection for traumatic 
arthritis of the right hip is well-grounded.  

2.  Whether a claim of service connection for traumatic 
arthritis of the left hip is well-grounded.  

3.  Whether a claim of service connection for traumatic 
arthritis of the right knee is well-grounded.  

4.  Whether a claim of service connection for traumatic 
arthritis of the left knee is well-grounded.  

5.  Whether a claim of service connection for traumatic 
arthritis of the low back is well-grounded.  

6.  Entitlement to service connection for traumatic arthritis 
of the right hip.  

7.  Entitlement to service connection for traumatic arthritis 
of the left hip.  

8.  Entitlement to service connection for traumatic arthritis 
of the right knee.  

9.  Entitlement to service connection for traumatic arthritis 
of the left knee.  

10.  Entitlement to service connection for traumatic 
arthritis of the low back.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had verified active service from May 1990 to 
April 1994.  The Board of Veterans' Appeals (Board) notes 
that the veteran's DD Form 214 ("Certificate of Release or 
Discharge from Active Duty") indicates that he had an 
initial four months of active service prior to May 1990. This 
additional service has not yet been verified.  The DD Form 
214 further shows that the veteran was awarded the parachute 
badge and completed three weeks of basic airborne training.  

This appeal arises from an October 1996 rating decision, in 
which the RO denied service connection for disorders of the 
veteran's hips, knees, and low back.  The veteran was 
accorded a hearing in September 1998 before a hearing officer 
at the RO, and a transcript of the hearing has been added to 
the record.  He did not report for a Board of Veterans' 
Appeals (Board) hearing scheduled on February 23, 2000.  


FINDINGS OF FACT

1.  The claim of service connection for traumatic arthritis 
of the right hip is plausible.  

2.  The claim of service connection for traumatic arthritis 
of the left hip is plausible.  

3.  The claim of service connection for traumatic arthritis 
of the right knee is plausible.  

4.  The claim of service connection for traumatic arthritis 
of the left knee is plausible.  

5.  The claim of service connection for traumatic arthritis 
of the low back is plausible.  


CONCLUSIONS OF LAW

1.  The claim of service connection for traumatic arthritis 
of the right hip is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of service connection for traumatic arthritis 
of the left hip is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The claim of service connection for traumatic arthritis 
of the right knee is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The claim of service connection for traumatic arthritis 
of the left knee is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  The claim of service connection for traumatic arthritis 
of the low back is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include a report of his 
October 1989 entrance examination.  The veteran gave a 
history of surgery and hospitalization at the age of 5 for 
water on the knee.  It was noted that there were no sequelae.  
On clinical evaluation, the veteran's lower extremities, and 
spine and remaining musculoskeletal system were normal.  In 
April 1992, the veteran complained of lower back pain of two 
days' duration.  He indicated that he injured his back during 
parachuting activities.  He denied a history of back 
problems.  Following clinical evaluation, the examiner's 
assessment was muscle strain.  In April 1993, the veteran 
complained of low back pain of one day's duration.  In June 
1993, he complained of right hip pain of one month's 
duration.  He reported a grinding sensation in his hip, and 
pain at a severity of 5 or 6 on a scale from 1 to 10.  He 
denied a history of hip problems.  Following clinical 
evaluation, the examiner's assessment was trochanteric 
bursitis.  In August 1993, the veteran's complaints following 
a parachute jump included mild irritation of the hip.  The 
assessment was chronic trochanteric bursitis.  Other medical 
reports dating from August 1993 include the veteran's 
complaints of right hip pain and assessments of bursitis.  In 
one report, dated in August 1993, the veteran stated that he 
had a family history of degenerative joint disease.  In 
another report dated in August 1993, he denied hip trauma, 
and indicated that his hip pain increased in severity with 
running.  In September 1993, during an evaluation of the 
veteran's hip, the examiner noted that there was some laxity 
in the veteran's right knee collateral ligaments.  In January 
1994, the veteran reported right hip pain dating back to a 
parachute jump in August 1993.  He had been seen on multiple 
occasions since August 1993.  The previously reported 
grinding sensation in his hip seemed to have decreased in 
severity, but had not disappeared completely.  He added that 
his hip pain increased in severity if he exerted himself.  
Following clinical evaluation, the examiner's assessment was 
chronic trochanter bursitis versus degenerative joint 
changes.  Subsequently in January 1994, the veteran denied 
pain in his right hip, and indicated that he only experienced 
hip pain when he was directed by his sergeant to walk nine 
miles.  The examiner's assessment was resolving trochanter 
bursitis.  In February 1994, the veteran reported that he did 
not have right hip pain, but it was noted that he had been 
totally inactive for the preceding 10 days.  In March 1994, 
he complained of pain in his right hip, which he stated began 
when he was performing physical training.  The examiner's 
assessment was chronic hip pain of unknown etiology.  A 
report of the veteran's discharge examination is not included 
among the service medical records.  

In a March 1996 medical report from Lakeview Medical Center 
(Lakeview), it was noted that the veteran was employed at a 
jail, and that he had right hip pain since a parachuting 
accident three years earlier.  Following clinical evaluation, 
the examiner's assessments included obesity and hip pain.  
The examiner opined that the hip pain was probably secondary 
to the veteran's size and weight bearing considerations.  

Additional service medical records submitted in May 1996 
include medical notes showing that the veteran was placed on 
medical profile in January and September 1993, due to right 
hip problems.  A January 1994 letter from the veteran, 
included in the records, indicates that the veteran requested 
that his parachuting duties be terminated effective February 
1994 due to health reasons.  

In his May 1996 claim application (VA Form 21-526), the 
veteran asserted that he had pain in his hips and back due to 
trauma, and pain in his knees.  He contended that the 
foregoing disabilities resulted from parachute jumping.  

On VA examination of the veteran's hips in August 1996, the 
veteran complained of pain in his right hip and left hip 
dating back to 1993.  On clinical evaluation, his gait and 
posture were normal, and he squatted normally.  There was no 
localized hip tenderness, no obvious deformities, and no 
chronic instability.  Gluteal muscle involvement was normal 
bilaterally.  Flexion of the right hip and the left hip was 
to 125 degrees, extension of the right hip and the left hip 
was to 30 degrees, adduction of the right hip and the left 
hip was to 40 degrees, abduction of the right hip and the 
left hip was to 25 degrees, external rotation of the right 
hip and the left hip was to 40 degrees, and internal rotation 
of the right hip and the left hip was to 60 degrees.  
Movements of the thigh as it rotated in a circular manner 
about the femoral head were described as normal.  The 
examining physician's diagnosis was alleged pain in both 
hips, normal examination.  Following receipt of a report of 
an x-ray study of the veteran's hips, the examining physician 
submitted an addendum to the examination report which noted 
that the x-rays revealed that the veteran's hips were normal.  

On VA examination of the veteran's spine in August 1996, he 
reported that he had had back pain since a parachuting 
accident in 1992.  He indicated that he did not sustain a 
fracture of the vertebrae, there was no history of radiation 
of his back pain, and there was no history suggestive of 
radiculopathy.  The pain was intermittent in nature, with 
exacerbation.  Dull discomfort persisted.  On clinical 
evaluation, it was noted that there was no neurological 
deficit.  Gait and posture were normal.  The veteran could 
squat and walk on his toes and heels normally.  Straight leg 
raising was negative, and examination of his spine did not 
reveal any visible deformities.   It was noted that there was 
no localized tenderness.  Musculature of the veteran's back 
was described as normal.  Range of motion of the 
thoracolumbar spine was reported as forward flexion to 95 
degrees, backward extension to 35 degrees, left lateral 
flexion to 40 degrees, right lateral flexion to 40 degrees, 
rotation to the left to 35 degrees, rotation to the right to 
35 degrees, and no objective evidence of pain.  An x-ray 
study of the lumbosacral spine was normal.  

Letters, dated in October 1996 and December 1996, from a 
rheumatologist at the VA Medical Center in Hampton, Virginia 
(VAMC Hampton), reported that the veteran has traumatic 
osteoarthritis of the right hip and left hip.  

X-ray studies of the veteran at Lakeview in February 1997, 
included examination of his lumbar spine, both knees, and 
both hips.  As to the lumbar spine, Lee D. Hampton, M.D.'s 
impression was of slight disc space narrowing at L4-5 and L5-
S1.  Dr. Hampton's impression of the right hip was minimal 
degenerative changes/no change, and the impression of the 
left hip was minimal degenerative changes/no change, with 
joint space narrowing superiorly.  As to the knees, Dr. 
Hampton's impression of the right knee was very mild 
degenerative changes involving slight narrowing and spurring 
of the medial compartment, with flattening along the medial 
femoral condyle.  The impression as to the left knee was of 
similar changes involving both the medial and lateral 
aspects, with very slight flattening of the medial femoral 
condyle.  No definite joint space narrowing was seen.  In a 
March 1997 letter, Jane Derrig, D.O., from Lakeview, 
indicated that the veteran had recently been diagnosed as 
having degenerative joint disease.  

A May 1997 report of bone scans performed at VAMC Hampton 
included a whole body scan, which showed increased tracer 
uptake in multiple joints, including the veteran's knees.  
The examiner's impressions included an abnormal left superior 
acetabular area, which was thought to be probably secondary 
to an accessory ossification center versus arthritis.  

In a September 1998 hearing before a hearing officer at the 
RO, the veteran testified that he completed at least 20 
parachute jumps while he was on active duty.  Approximately 
half of the parachute jumps he completed were performed while 
he was wearing full combat gear, which he estimated weighed 
approximately 65 pounds.  Most of the jumps involved other 
than normal landings or hard landings, and several of the 
jumps occurred at night, when it was difficult to judge 
distance from the ground.  He was also involved in fast 
roping at night from helicopters.  The veteran indicated that 
he developed pain in both of his hips during service and was 
subsequently placed on medical profile, which limited his 
duty.  He continues to have hip pain, which sometimes 
increases in severity.  The veteran testified that he 
developed dull back pain, resembling muscle spasms, during 
service.  He treated the pain in his back with a heating pad, 
and he treated his back pain and the pain in his knees with 
over-the-counter medications.  The veteran stated that his 
left knee pain was more severe than his right knee pain.  The 
veteran's representative stated that additional records were 
being submitted in support of the veteran's claims, and the 
veteran indicated that he was unaware of additional records 
of his medical treatment which had not been added to the 
claims folder.  

Records submitted following the hearing at the RO included an 
August 1998 letter from A.J. DiStasio, II, M.D., of the 
Sports Medicine and Orthopaedic Center.  Dr. DiStasio 
indicated that he was treating the veteran for knee problems, 
and his diagnosis included probable chronic knee instability 
with resulting secondary arthritis.  

An August 1998 note from B.S.A. Roberts, D.O., of Lakeview, 
stated that the veteran has mild arthritis of both knees and 
was undergoing physical therapy.  In an August 13, 1998 
letter, David A. Pelfry, M.D., of Lakeview, reported having 
reviewed service medical records provided by the veteran in 
connection with his complaints of pain in both hips, low back 
pain, and pain in both knees.  Dr. Pelfry noted several 
occasions in which the service medical records indicated that 
the veteran had been treated for complaints of low back pain 
and pain in his hips.  Dr. Pelfry opined that the veteran's 
continuing complaints of pain in both of his hips appeared to 
be related to his occupational duties in service.  In an 
August 25, 1998 letter, Dr. Pelfry indicated that he was 
treating the veteran for knee problems.  He explained that a 
report of a magnetic resonance imaging (MRI) study of the 
veteran's left knee showed an anterior cruciate ligament 
tear, with medial and lateral meniscus damage.  Dr. Pelfry 
stated that, in examination of the veteran, considering his 
history and reviewing his MRI, there was nothing in the 
veteran's recent past to explain the veteran's current knee 
problems.  Dr. Pelfry opined that the veteran's complaints, 
his current symptoms, and the diagnosis were consistent with 
injuries that may be sustained as a paratrooper.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  In order 
for a claim for service connection to be well-grounded, there 
must be competent medical evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that laypersons are not 
competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  


Whether Claims of Entitlement to Service Connection for
Traumatic Arthritis of the Right Hip and the Left Hip,
Traumatic Arthritis of the Right Knee and the Left Knee, and
Traumatic Arthritis of the Low Back are Well-Grounded

The veteran is contending that, he performed parachute jumps 
during service, that he was injured as a result of the 
parachute jumps, and that, in effect, he developed current 
traumatic arthritis of the right hip and the left hip, the 
right knee and the left knee, and the low back.  

With regard to the veteran's right hip and left hip, the 
October 1996 and December 1996 letters from a rheumatologist 
at VAMC Hampton indicate that the veteran has traumatic 
osteoarthritis of the right hip and left hip.  Dr. DiStasio's 
August 1998 letter reported that the diagnoses for the 
veteran's knee problems included probable chronic knee 
instability with resulting secondary arthritis.  X-ray 
studies at Lakeview in February 1997 included Dr. Hampton's 
impression of slight disc narrowing at L4-5 and L5-S1.  
Accordingly, the Board concludes that the first requirement 
of Caluza, competent medical evidence of current disability, 
is met with respect to the claims at issue.  The veteran is 
competent to state that he injured his right hip, his left 
hip, his right knee, his left knee, and his low back in 
service, and the service medical records confirm that he was 
treated for right hip, right knee, and low back pain.  
Therefore, the second element of Caluza is met as to the 
claims at issue.  In his August 1998 letters, Dr. Pelfry 
specifically related the veteran's current symptoms 
associated with his hips to service, and Dr. Pelfry appears 
to have generally related the veteran's right knee, left 
knee, and low back symptoms to service.  Accordingly, the 
third requirement of Caluza is satisfied as to the claims in 
this appeal.  Therefore, the claims at issue are well-
grounded and are in proper status for additional development 
on the merits.  


ORDER

The claim of service connection for traumatic arthritis of 
the right hip is well-grounded, and to this extent, the 
appeal as to this issue is granted.  

The claim of service connection for traumatic arthritis of 
the left hip is well-grounded, and to this extent, the appeal 
as to this issue is granted.  

The claim of service connection for traumatic arthritis of 
the right knee is well-grounded, and to this extent, the 
appeal as to this issue is granted.  

The claim of service connection for traumatic arthritis of 
the left knee is well-grounded, and to this extent, the 
appeal as to this issue is granted.  

The claim of service connection for traumatic arthritis of 
the low back is well-grounded, and to this extent, the appeal 
as to this issue is granted.  


REMAND

As an initial matter, the Board notes that, proper 
development of the record in claims for service connection 
includes verification of all periods of active service, and 
obtaining service medical records from all periods of active 
service.  In this case, the veteran's DD Form 214 noted that 
the veteran had active service prior to May 1990.  This 
reported active service must be verified.  

Additionally, the veteran's service medical records which 
have been associated with the claims folder do not include a 
report of his separation examination.  Given that Dr. Pelfry 
reported having reviewed service medical records provided by 
the veteran, it is reasonable to conclude that the veteran 
may be able to provide the report of the service discharge 
examination upon request.  (There is a serious question as to 
whether the issue of the well-groundedness of the claims in 
this appeal could be reached in the absence of the service 
separation examination report.  However, the current record 
is sufficient to make well-groundedness determinations in 
this case for the reasons set forth above.)  

The Board further notes that medical evidence has confirmed 
that the veteran has arthritis of the right hip, the left 
hip, the right knee, the left knee and the low back.  
However, it is unclear whether the current arthritis of the 
veteran's hips, knees and back is related to injuries in 
service, or is otherwise related to service.  

Accordingly, the claims are REMANDED to the RO for the 
following:  

1.  The RO should verify the four month 
period of the veteran's active service 
prior to May 1990, and obtain any 
additional service medical records which 
have not been associated with the claims 
folder.  This should include, in 
particular, the service discharge 
examination.  In the event that the 
veteran's discharge examination is not 
otherwise available, the RO should 
contact the veteran and request that he 
provide a copy of his service discharge 
examination, if he has that report in his 
possession.  

2.  The RO should additionally request 
that the veteran provide the names and 
addresses of all VA and private health 
care providers who have treated him for 
right hip and left hip disorders, right 
knee and left knee disorders, and a low 
back disorder since service.  All 
clinical records identified, which have 
not been previously associated with the 
claims folder, should be obtained.  

3.  After the above referenced records 
have been obtained, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature and etiology of 
his current right hip, left hip, right 
knee, left knee, and low back disorders.  
The examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  All 
clinical and x-ray findings should be 
reported in detail.  At the conclusion of 
the examination, the examiner should 
furnish an opinion as to whether it is at 
least as likely as not that the veteran's 
current right hip, left hip, right knee, 
left knee, and low back disorders are 
related to injury in service or are 
otherwise related to service.  

4.  Following completion of the foregoing 
development, the RO should review the 
claims and determine whether they may be 
granted.  If any claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



